Frost, J.,
dissenting. I am unable to agree with the majority in this case and will state my reasons therefor.
The identical question here presented was before us two years ago in Budlong v. Zoning Board of Review, 89 R. I. *209431, 153 A.2d 127, at which time the decision of the board granting the application for an exception was quashed. At the last hearing the evidence presented by these petitioners and other remonstrants was substantially the same as that before the board on the first hearing. In addition, there was evidence from funeral directors in the city of Cranston that the requirements of those who need their services were being fully met and that their facilities were greater than the needs of the public generally.
When the applicant was asked the general area to be serviced, he replied, “Dean Estates, Woodridge, South Elmwood * * * Garden City” and “Friendly Community.” He also introduced more than 150 petitions each containing a signature of a resident of Cranston with the signer’s address below the following paragraphs:
“The undersigned, a resident of the City of Cranston, is a member of a family heretofore served by the Thomas Gattone & Son Funeral Home, from its present location at 334 Broadway, Providence, R. I., a substantial number of my relatives and friends and acquaintances are also residents of the City of Cranston.
“My family has been a client of The Thomas Gattone & Son Funeral Home, and, in case of future need would look to it for serving such need.
“It would serve the convenience and welfare of the undersigned and my relatives and friends in Cranston, if a Thomas Gattone & Son Funeral Home were located in Cranston at 594 Pontiac Avenue.”
In my judgment these numerous petitions, while perhaps a tribute to the applicant, do not tend to show a public need but, on the other hand, simply a desire to have a particular funeral director. The desires of these persons signing the petitions in the absence of a public need constitute no reason for injecting into a residential area a business, that is, a funeral home which the residents in that area have twice shown they do not want. In my judgment for the board to grant an exception in the circumstances was *210an abuse of the board’s discretion. I would quash the decision of the board.
Condon, C. J., concurs in the dissenting opinion of Mr. Justice Frost.
On Motion koe Reargument.
July 19, 1961.
Per Curiam. After our opinion in the above case was filed the petitioners, by leave of court, filed a motion for a reargument based on five grounds.
The majority have carefully considered each ground and find no merit in any of them. It would appear from the petitioners’ contention in support of each ground that they are dissatisfied with the reasons upon which we based our opinion and desire to argue further that the opinion is erroneous in certain particulars which were presented at the hearing before us. Such contentions do not justify a reargument.
Under point II of their motion they refer to our use of the words “competent evidence” and contend that substantial and not competent evidence is required to sustain the decision under the ordinance. They cite certain language of the court in Costantino v. Zoning Board of Review, 74 R. I. 316, at page 324, to support their contention. However they overlook other language in the same decision at page 322, where the court said: “In the usual case if there is some evidence in the record upon which the board’s decision may reasonably rest it cannot be said that they abused their discretion.” (italics supplied)
Moreover, in the instant case, in considering whether there was any legal evidence in the record to support the board’s decision we expressly stated: “After careful consideration it is our opinion that there is sufficient evidence to support the board’s decision and that its action was not arbitrary or unreasonable.” (italics supplied) Sufficient *211evidence means such evidence in character, weight, or amount as will legally justify the finding or action in question. In using the words “competent evidence” in the portion of the opinion referred to by the petitioners, we clearly had in mind the general finding which we had already made that there was sufficient evidence in the record to support the board’s decision.
Charles F. Cottam, Edward W. Day, Jr., James M. Sloan, III, for petitioners.
Charles Kelley, Oity Solicitor, Abraham Goldstein, Assistant City Solicitor, for City of Cranston, for respondent.
Monti and Monti, Francis A. Monti, for applicant.
The words “competent evidence” necessarily refer back to the general finding of “sufficient evidence.” In using-such words, and this is implicit in our decision, we clearly intended to express our opinion that there was substantial evidence in the record to support the board’s finding that the proposed use would substantially serve the public convenience.
Motion denied.